DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The Examiner would like to draw attention to the use of “adapted to” and capable of” language throughout the claims. It has been held that the recitation that an element is “capable of” performing, or in some cases “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. With regards to the “adapted to” phrases, the determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. The way the functional language is recited can determine whether the claim covers any device capable of performing the function, or only devices designed or made to perform the function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 3, it is unclear what is meant by “applying in succession an identification signal to each of conductive lines”. The phrasing is indefinite and it is unclear what the Applicant deems as “an identification signal” or “conductive lines”. Please clarify.
Further in claim 6, it is recited in line 3 that the identification signal is applied to each conductive line, however, in lines 6-8, it is recited that the global message contains identification information of the conductive line to which the identification signal has been applied. Given the identification signal is applied to each conductive line, it is unclear if the message contains information for each line or if the information is the same for each line. Please clarify.
As for claim 8, it is unclear what the Applicant deems as “an identification constant”. Please explain.
As for claim 9, it is unclear what the Applicant deems as a “module event”. Please explain.
In claim 10, line 3, “the identification of the control module” is recited. It is unclear what the Applicant intends by this, given in preceding claim 7, the only identification of a 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The Applicant’s invention has been found across multiple platforms. Two such examples: it was discussed in an article, written by Rounik Sethi, on November 26, 2016 (https://ask.audio/articles/this-modular-midi-controller-specialwaves-mine-is-smart-customisable-sexy), and a post on Kickstarter was found dated January 30, 2017, with photos of a prototype date December 2013 (https://web.archive.org/web/20170130105859/https://www.kickstarter.com/projects/345524876/mine-modular-controller) .  Both sources contain the same promotional video and similar disclosures.
In terms of claim 1, the posted invention is a modular control device comprising a plurality of control modules (see video and Modules section on the Kickstarter page), each module comprising at least one control member (i.e. pad, button, slider, pot, etc.) operable by a user and an electronic module interface comprising electrical contacts 
As for claim 2, the posted invention discloses the control modules provided with light and/or sound signaling means (see article, “modules with LED”, and Kickstarter Mine & Mine S section).
As for claim 3, the posted invention discloses the control modules having a square plan, allowing for multiple orientations (see video and phots throughout both sources).
As for claim 4, the posted invention discloses contact connection to power, contact identification and transmission of electrical signals to and from the control module (see both sources and specific sections referenced above).
As for claim 5, the posted invention discloses a power supply connector (see Kickstarter section Mine & Mine S).
As for claim 7, the posted invention discloses the identification of the modules by control software and the subsequent storage of interface module parameters by the modules (see software references throughout both sources).
As for claim 8, the posted invention again discloses the ability to identify the positions of the modules, regardless of position, orientation or parameters (see references cited above).
As for claim 11, the posted invention discloses the use of buttons, pads, potentiometers, sliders, etc. (see Kickstarter Modules section).
As for claims 12-14, the posted invention shows the modules removably connected to the motherboard, the modules having coupling arms corresponding to hooking holes in the motherboard, and requiring a pair of extractors to disengage from the motherboard (see video, and Kickstarter photos in sections Modules and Composition).
As for claims 15-17, the posted invention discloses external configuration hardware and software means for controlling and modifying the functions/events and parameters associated with the modules (see referenced sections of both sources).

At least independent claim 1, can further be rejected under 35 U.S.C. 102()(1) as being anticipated by the US patent to Ludwig (7,732,702) (see Figures 16-19j and 22a-23c) and the US patent application publication to Gynes (US 2009/0301289) (see Figures 1a-2).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the posted invention in view of that which would have been obvious to one of ordinary skill in the art.
The additional features of claims 6, 9 and 10, not specifically outlined in the sources disclosing the Applicant’s invention, relates to electrical communication between the motherboard, interfaces, and the modules. Such details depend upon the technical circumstances and are selected from known communication protocols and parameters by a person skilled in the art of electronic communication, in particular, in the context of MIDI technology. Therefore, it would have been obvious, to one of ordinary skill in the art, at the time of the effective filing date, to implement known protocols or parameters in the electrical configuration of the posted invention. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References cited by the Examiner. See also the US patent to Moates (7,786,371).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        5/22/2021